In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Aliotta, J.), dated October 6, 2011, which, after an in camera inspection of the record of the Internal Affairs Bureau of the New York City Police Department, directed the defendants City of New York and New York City Police Department to disclose only certain portions of the record.
Motion by the respondents City of New York and New York City Police Department to dismiss an appeal from an order of the Supreme Court, Richmond County, dated October 6, 2011, on the ground that no appeal lies as of right from an order that does not decide a motion made on notice and leave to appeal *675had not been granted. Cross motion by the appellants, inter alia, for leave to appeal to this Court from the order dated October 6, 2011. By decision and order on motion of this Court dated September 9, 2013, the motion and the branch of the cross motion which is for leave to appeal were held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the cross motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
Ordered that the motion is granted and the appeal is dismissed, with costs; and it is further,
Ordered that the branch of the cross motion which is for leave to appeal is denied.
Rivera, J.E, Lott, Miller and Duffy, JJ., concur.